DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (PGPub 2011/0262785) and further in view of Schmid-Schoenbein (PGPub 2018/0175345).
Considering Claim 1, Johnson discloses a battery pack (battery pack 100 [0013, Figure 1]) comprising:

a restraining member that restrains the cell group along the arrangement direction (damping element 40 provides pressure on the cells for restraint in arrangement direction [0013, Figure 1]), wherein 
each of the single cells is an all-solid-state cell (each cell is prismatic [0013], prismatic cell includes solid stacked layer structure of anode, cathode, polymer [0003]) including a stacked electrode body in which a plurality of sheet materials composed of a positive electrode, a negative electrode, and a solid electrolyte layer are stacked (each cell is prismatic [0013], prismatic cell includes solid stacked layer structure of anode, cathode, and polymer layers [0003] for a lithium polymer (electrolyte) cell), and an outer package body that accommodates the stacked electrode body (each prismatic cell includes accommodating front main face 12 and back main face 14 [Figure 1, 0013]). 
Johnson discloses that springs are evenly distributed along the surface of the pressure plate [0020] that are substantially identical to each other [0020], and that the spring constant is substantially high to provide a suitable pressure to the cells [0020] while being substantially constant such that the spring force is predictable [0020]. Therefore, it appears that the cell group is configured such that, in a front view, a spring constant in a region having a maximum spring constant along the arrangement direction is taken as a maximum value K1, and a spring constant in a region having a minimum spring constant along the arrangement direction is taken as a minimum value K2, a relationship between the maximum value K1 and the minimum value K2 satisfies K1/K2 = 1, which satisfies the claimed range of claim 1 wherein K1/K2 may be equal to 1. 
Johnson discloses that each prismatic cell includes accommodating front main face 12 and back main face 14 [Figure 1, 0013]. However, Johnson is silent to the body being made of a laminate film. 
Schmid-Schoenbein discloses a battery module comprising a movement-flexible enclosure [Abstract, Figure 2]. The enclosure comprises a laminate film [0008, 0012, 0038] that averts the risk of corrosion and short circuiting while providing a thinner, lighter, and less expensive material [0038, 0039]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the battery pack of Johnson with the laminate film body of Schmid-. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (PGPub 2011/0262785) as evidenced by Fujishima (PGPub 2019/0229310) and further in view of Schmid-Schoenbein (PGPub 2018/0175345).
Considering Claim 6, Johnson discloses that the spring constant is substantially high to provide a suitable pressure to the cells [0020]. Teaching Reference Fujishima teaches that a relatively large spring constant for a stack is directly proportional to the elastic (Young’s) modulus [0038, 0040]. Therefore, Johnson providing both a substantially high spring constant and a high Young’s modulus of 0.1 GPa or more so as to provide a suitable pressure to the cells [0020] would have been obvious to a person of ordinary skill in the art. 
	 
Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 2 requires a maximum thickness T1 and minimum thickness T2 relationship of 1 ≤ T1/T2 ≤ 1.01, and claim 5 requires a thickest part of one cell to be adjacent to a thinnest part of the adjacent cell. 
Prior art reference US PGPub 2016/0064707 teaches that it has to be fundamentally considered that the thickness of flexible cells is, because of manufacturing tolerances, not uniform but subject to variations [0009]. Similarly, US PGPub 2020/0044298 discloses that differences in thickness are inherent imperfections in manufacture and assembly processes [0045]. Such imperfections do not inherently read on the claimed range and claimed thickness relationships as US PGPub 2005/0079407 teaches that cells may be manufactured with a thickness of 3.3 mm with a tolerance of +/- 0.1 mm, which falls outside of the claimed range of 1 ≤ T1/T2 ≤ 1.01 [0030]. 
Even if such a claimed range and claimed thickness relationship were known to one of ordinary skill in the art before the effective filing date of the claimed invention, applied prior art reference Johnson et al. (PGPub 2011/0262785) discloses that the prismatic batteries used are commonly available cells 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725